Citation Nr: 1547615	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989, with subsequent service in the U.S. Naval Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for PTSD, bilateral hearing loss, and tinnitus.  In April 2014, the Veteran testified at a Board hearing; a hearing transcript is of record.

In December 2014, the Board granted service connection for hearing loss and remanded the issues of entitlement to service connection for tinnitus and for acquired psychiatric disorder, to include PTSD, for further development.

In a March 2015 rating decision, of which the Veteran was notified in September 2015, the RO implemented the award of service connection for bilateral hearing loss, assigning a 0 percent initial disability rating, effective as of December 12, 2008.  The Veteran appealed from the rating assigned for his hearing loss.

In March 2015, the RO also granted service connection for depressive disorder.  Although the RO notified the Veteran that this was considered a full and final determination of this issue on appeal, the question of service connection for PTSD has different requirements than other mental health disorders.  Thus, a grant of another mental health disability does not satisfy the due process requirements for an appeal of PTSD.  Therefore, service connection for PTSD remains on appeal.

The issues of entitlement to service connection for PTSD and entitlement to a compensable initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus had its onset during active service and has continued since.


CONCLUSION OF LAW
The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after service, when all of the evidence establishes that the current disability was incurred or aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304 (2015).  

Service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus is considered an organic disease of the nervous system; therefore, it will be service connected on a presumptive basis as a chronic disability if manifested to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  

A nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Secondary service connection will be granted for disability that was proximately caused or aggravated by another service-connected disability.  38 C.F.R. § 3.310.  

If there is an approximate balance or relative equipoise of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor; if the preponderance of the evidence is against the claim, it will be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has been granted service connection for bilateral hearing loss as a result of hazardous noise exposure from aircraft engine noise during service.  He also had post-service noise exposure from machinery noise at an assembly plant, but has reported wearing hearing protection in that position. 

During a September 2009 VA examination, the Veteran reported intermittent tinnitus, described military and post-service noise exposure, and reportedly stated that he noticed symptoms of tinnitus about 6-8 months prior to the examination, around the same time he noticed hearing loss.  This examiner opined that the current tinnitus was not related to military service based on his report of symptoms that began 6-8 months prior to the examination, many years after service, and a lack of current hearing loss based on testing.  

The Veteran subsequently submitted private audiological results dated in March 2011 and October 2012 that showed a hearing loss disability for VA purposes.  One of these providers gave an opinion that the hearing loss was likely related to in-service noise exposure, but he did not mention the cause of tinnitus.

During the April 2014 hearing, the Veteran testified that his tinnitus and hearing loss symptoms began shortly his discharge from active duty service, in about 1989 or 1990, and that his wife and children noticed symptoms at that time.  When asked about his report of symptoms beginning 6-8 months earlier during the September 2009 VA examination, the Veteran stated that he had problems before that off and on, or that were recurrent but not constant, and that now his symptoms were more or less constant.  He stated that, prior to 6-8 months before the examination, his wife and children would tell him he was having problems and he would just ignore them until he really noticed it, which was 6-8 months before the examination.

In the prior remand, the Board noted that noise exposure and hearing loss were common causes of tinnitus, citing to Mayo Clinic Staff, Diseases and Conditions Tinnitus, Causes (Feb. 5, 2013), www.mayoclinic.org/diseases-conditions/tinnitus/basics/causes/CON-20021487.  The Board remanded this issue because there was no opinion linking the current tinnitus to hearing loss or service noise exposure, but noted that he reported symptoms since service.  

An August 2004 VA treatment record reports "hearing loss/ringing in ears/earache" as being present.  This is consistent with the Veteran's testimony that he had tinnitus symptoms to varying degrees many years prior to the 2009 VA examination.

In a May 2014 treatment record, one of the Veteran's private providers noted that hearing aids would likely help with his tinnitus as well as hearing loss.

The Veteran underwent a VA examination for tinnitus claim in March 2015.  Although the RO noted that he did not appear for this examination, VA treatment records dated in March 2015 documented that an examination was conducted on that date, but that the report was missing.  

In October 2015, the Veteran's representative also cited to the MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems, for the proposition that "an associated hearing loss is usually present" with tinnitus. 

The Veteran is competent to diagnose tinnitus, as this condition is readily observable by laypersons, as well as to report the nature and timing of observable symptoms, such as ringing in the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Resolving doubt in his favor, the Veteran's reports of having recurring symptoms of tinnitus since shortly after his active duty service with hazardous noise exposure are credible.  A medical opinion is not required to establish a link to service.  Id.; Walker, 708 F.3d at 1338-40.  Moreover, the evidence suggests that his tinnitus may be related to his service-connected hearing loss.  Thus, the criteria for service connection for tinnitus are met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310. 


ORDER

Service connection for tinnitus is granted.


REMAND

In a March 2015 rating decision with notice to the Veteran in September 2015, the AOJ assigned a noncompensable initial rating for hearing loss.  The Veteran submitted a notice of disagreement (VA Form 21-0958) for this issue in September 2015; however, a statement of the case (SOC) has not been provided for this issue.  Therefore, the Board has no discretion; this issue is under the Board's jurisdiction, and a remand is necessary to provide a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The AOJ obtained additional evidence regarding PTSD, including a report of VA examination in March 2015, but a supplemental statement of the case has not been provided.  Cf. 38 C.F.R. § 19.31 (2015); Board remand instructions.  It would also be potentially prejudicial for the Board to decide this issue after the Veteran was advised that the issue had been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case on the issue of entitlement to a compensable initial rating for hearing loss.  This issue should not be certified or returned to the Board, unless a timely substantive appeal is received.

2.  Provide a supplemental statement of the case on the issue of entitlement to service connection for PTSD, as separate from other mental health disability.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


